DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 05/14/2021.
Claims 1 – 3, 6 – 11 and 14 – 20 are presented for examination.
Applicant has canceled claims 4 - 5 and 12 – 13.

Allowable Subject Matter
Claims 1 - 3, 6 – 11 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 3 and 6 – 11, the prior art fails to show a tester configured to run an EIS test on the battery using at least one test waveform; and an analog-to-digital converter in communication with the tester; and power electronics configured to connect the tester to the battery when the battery is connected to the MEMS; and a first sensor connected to the battery and the analog-to-digital converter, the first sensor configured to gather a first type of sensor data associated with the battery and provide the first type of sensor data to the analog-to-digital converter.  These 
As to claims 14– 17, the prior art fails to show a tester configured to control the tester to run the EIS test on the battery using the at least one test waveform; receive, from the analog-to-digital converter, the response waveform result from running the EIS test on the battery using the at least one test waveform; store the response waveform result in the data entry of the EISA chip memory MEMS database; receive, from the analog-to-digital converter, the first type of sensor data associated with the battery; and store the first type of sensor data associated with the battery in the data entry of the EISA chip memory MEMS database.  These features taken together with other limitations of the claim renders the claims allowable over prior art.
As to claims 18 - 20, the prior art fails to show the EISA chip including an analog-to-digital converter in communication with the tester; storing a response waveform result from running the EIS test on the battery in a data entry of an EISA chip memory MEMS database of the EISA chip; receiving, from the analog-to-digital converter, a first type of sensor data associated with the battery from a first sensor connected to the battery and the analog-to-digital converter; storing the first type of sensor data associated with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858